Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-2, 7, 11, 14-15, 22, 27, 73-74, 78, 80, 82, 85, 93, 99-100, 105-106, 143 and 220 are pending.
Claims 2, 7, 71, 78, 80, 82 and 105-106 are withdrawn for not reading on the elected species.
	Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93, 99, 100, 143 and 220 are examined on the merits in the present Office action.

Election of species
The applicant has responded on 4/7/2022 to the requirement for election of species by electing the following species without traverse:
(A) at least one bioactive polypeptide and an inducer compound;
SEQ ID NO: 226;
	betaine as the inducer;
	re: claims 73-74 a chemical modification is “modification of a polypeptide’s C- or N- terminus”;
	and (i) a flagellin or flagellin-associated polypeptide.
 	The applicant has suggested that claims 1, 11, 14-15, 22, 27, 71, 73-74, 78, 80, 82, 85, 93, 99, 100, 143 and 220 read on the elected species; however, claims 71, 80 and 82 are withdrawn for not encompassing the elected species SEQ ID NO: 226. Claims 78 and 80 are withdrawn because from the Markush group including a chemical modification to the polypeptide, the applicant elected a chemical modification to the N- or C- terminus, not that the polypeptide is part of a fusion protein. 

Improper Markush Group
	Claims 1-2, 7, 11, 14-15, 22, 27, 73-74, 78, 80, 82, 85, 93, 99-100, 105-106, 143 and 220 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
	Claim 1
The members of the improper Markush groupings of claim 1 do not share a substantial feature and common use that flows from the substantial structural feature. The following are improper Markush groups: 
(I) a multitude of different and unique functions conferred from the composition for bioactive priming of a plant or plant part. For example, yield, longevity and vigor are not necessarily associated traits e.g. a tomato plant may be able to remain in a vegetative stage, vigorously growing without yielding any tomato fruit if the fruiting stage is not induced. In this example, longevity would have an inverse relationship with yield. 
(II) a multitude of unique and open-ended components of the bioactive priming composition which are structurally divergent, they have no conserved structure throughout the genus. For example, “an amino acid” and a derivative of a benzoic acid or salt thereof are included in this improper Markush group. A benzoic acid and a salt thereof have inherently different solubility properties let alone a derivative of a benzoic acid; these would be completely uninterchangeable with any of the 20 standardly recognized amino acids in their normal functions despite the wide variability in properties across amino acids.
(III) a multitude of unique polypeptides as a Markush group nested within the first two options of (II) and (IV), a multitude of unique inducer compounds. The polypeptides of (III) are structurally divergent with no conserved structure throughout the genus. For example, one could not expect to substitute a root hair promoting polypeptide with an amylase. A root hair promoting polypeptide would promote root hair-specific protein expression whereas an amylase is an enzyme that catalyzes carbohydrates. 
(IV) inducer compounds which are structurally divergent with no conserved structure throughout the genus. For example, it is not clear that the elected species, betaine, could be substituted for salicylic acid.
Dependent claims 11, 14-15, 22, 27, 73-74, 78, 80, 82, 85, 93, 99-100, 105-106, 143 and 220 fail to cure the improper Markush groups of claim 1 and therefore these claims are also rejected for including improper Markush groups.  

Claim 2
The members of the improper Markush grouping of claim 2 do not share a substantial feature and a common use that flows from the substantial structural feature, they include (V) a multitude of unique polypeptides described by amino acid sequences; the composition of which are structurally divergent, they have no conserved structure throughout the genus. For example, an attempt to align elected SEQ ID NO: 226 with SEQ ID NO: 732 resulted in only 22% shared identity. See alignment below.

    PNG
    media_image1.png
    167
    609
    media_image1.png
    Greyscale

Claim 74
The members of the improper Markush grouping of claim 74 do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: they include (VI), a multitude of chemical modifications which cannot be reasonable interchanged. For example, it is not clear what common use or structural feature a urea addition and demethylation share. 
Claim 85
The members of the improper Markush grouping of claim 85 do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: they include (VII), a multitude of unique polypeptides described by amino acid sequences; the composition of which are structurally divergent, they have no conserved structure throughout the genus. For example, an alignment of the elected SEQ ID NO: 226 and SEQ ID NO: 700 indicates that the sequences only share 11% identity. See alignment below.
    PNG
    media_image2.png
    163
    602
    media_image2.png
    Greyscale

Claim 143
The members of the improper Markush grouping of claim 143 do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: they include (VIII), a multitude of compounds with unique functions, they have no conserved structure throughout the genus. For example, an herbicide would not reasonably be substituted for a fungicide.
In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, 22, 27, 85, 93 and 99-100 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a product of nature without significantly more. The claims require a flagellin and a betaine. This judicial exception is not integrated into a practical application because the claims do not require more than a product of nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because flagellins and betaines are naturally occurring. The Markush groups of benefits from using the claimed composition are only intended uses in these claims and therefore add no structural limitations with any patentable weight. The elected SEQ ID NO: 226 shares 100% identity with several naturally occurring flagellate organisms (see results from NCBI BLAST below). Betaine is known to be a naturally occurring compound that exists in almost all organisms (page 6604, left column, paragraph 2, Duan, et al. “Naturally occurring betaine grafted on cotton fabric for achieving antibacterial and anti-protein adsorption functions.” Cellulose. 27: 6603-6615. 2020).

    PNG
    media_image3.png
    319
    1180
    media_image3.png
    Greyscale

	Therefore, claims 1, 14, 22, 27, 85, 93 and 99-100 encompass products of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 14-15, 22, 73-74, 85, 93, 99-100, 143 and 220 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has claimed a composition including a flagellin or flagellin-associated peptide with an inducer compound and methods of increasing plant yield by treating with the composition. The applicant has not provided a definition of “flagellin-associated peptides”. The applicant has claimed the composition further comprising an herbicide, fungicide, bactericide, nematicide, miticide or a biological control agent.
The applicant has described two compositions administered by trunk injection to orange trees suffering from Citrus Greening Disease or Citrus huanglongbing (HLB) resulting in increased fruit yield (Table 25).  Table 24 provides that the two compositions of Table 25, Composition 1 and 23, contained SEQ ID NO: 571 and 226, respectively. The Applicant has described trunk injection of SEQ ID NO: 226 increased fruit size and brix in orange trees (Table 57). The applicant has described that trunk injection of HLB-affected grapefruit trees with a composition including SEQ ID NO: 226 increased the amount of juice per fruit (Table 33). The applicant has described an increase of corn and soy yield from foliar application of a composition including SEQ ID NO: 226 (Table 37). It is noted that “Bt.4Q7Flg22” is SEQ ID NO: 226 [0672]. The applicant has described foliar treatment of soy with SEQ ID NO: 226 and an herbicide increased yield in soy (Table 40). The applicant has described that SEQ ID NO: 226 in-furrow treatment increased yield in corn (Table 44). The applicant has described that SEQ ID NO: 226 seed-treatment increased yield in corn (Table 45).
	The applicant has not described the full scope of the claimed invention. One of ordinary skill in the art would not have believed the applicant to be in possession of the broad genus claimed. The applicant has not described all plants having improved yield from treatment with any flagellin-associated polypeptide. The applicant has not described a flagellin or flagellin-associated polypeptide with a chemical modification to the N- or C- terminus which confers the claimed function. The applicant has not provided definition of a flagellin-associated polypeptide in the claims nor specification. The applicant has provided examples of flagellin-associated polypeptides e.g. [0006] provides they can be derived from flagellins. Gomez-Gomzez provides that depending on the organism, different proteins may be considered to be “flagellin-associated polypeptides”; e.g., T-cell receptors would be flagellin-associated polypeptides for a flagellin-interaction in animals (page 251, left column, paragraph 1, Gomez-Gomez et al. Trends in Plant Science. 7(6) 251-256. 2002). Paragraph [0033] of the instant specification provides some examples of polypeptides which are associated with flagella but a definition is not provided.   The state of the art does not provide support for the genus as broadly claimed having the claimed function in all plants. One of ordinary skill in the art would not be able to predict which flagellins, flagellin-associated polypeptides and sequences would have the claimed function. 
Thus, given the limited working examples and a lack of description of the structures required to confer the claimed function from application of a polypeptide, one of ordinary skill in the art would not find the applicant to be in possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1, 11, 14, 22, 27, 85, 93 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (Hao et al. BMC Plant Biology. 14(211): 1-12. 2014) in view of Felitsky (Felitsky et al. Biochemistry. 43(46): 14732-14743. 2004) and Fedorov (NCBI Reference Sequence WP_097951446.1). 
An embodiment of Claim 1, 93 and 99 is a composition including a flagellin and a betaine.
Claim 11 requires a method of applying the composition of claim 1 to a plant. 
Claim 14 requires the composition of claim 1 has a flagellin.
An embodiment of claim 22 and a requirement of 27 is that the composition of claim 14 has SEQ ID NO: 226. An embodiment of claim 85 is also the composition of claim 1 having SEQ ID NO: 226.
An embodiment of claim 100 is the betaine of claim 99 is glycine betaine.
Hao teaches applying a composition that has flagellin flg22 to a plant (page 9, right column, paragraph 3).  Hao teaches that this exposure to flagellin triggers innate immune responses in a plant (Abstract, “Results” paragraph).
Hao does not teach the composition having glycine betaine. 
Hao does not teach the composition having polypeptide SEQ ID NO: 226.
Hao does not teach the polypeptide modified on its N- or C- terminus.
Felitsky teaches glycine betaine is an effective osmoprotectant i.e. increasing cytoplasmic osmolality and growth rate while not having deleterious effects on biopolymer function such as by not affecting the stability and activity of the polymer (abstract).
Fedorov teaches a flagellin with 100% identity to SEQ ID NO: 226.  See alignment below. Because the sequence has 100% identity, the claimed improved functions would be inherent to treating a plant with this sequence.
It would have been obvious to modify the teaching of Hao by substituting the flagellin of Federov and to include the glycine betaine of Felitsky to improve the cytoplasmic osmolality of the composition. One would have expected to successfully apply the flagellin in a composition with greater cytoplasmic osmolality by applying the composition as made obvious by Hao in view of Felitsky and Fedorov.

    PNG
    media_image4.png
    264
    873
    media_image4.png
    Greyscale

Therefore, the claimed invention is made obvious over Hao in view of Felitsky and Fedorov.
B.	Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (Hao et al. BMC Plant Biology. 14(211): 1-12. 2014), Felitsky (Felitsky et al. Biochemistry. 43(46): 14732-14743. 2004), Fedorov (NCBI Reference Sequence WP_097951446.1) and further in view of Forstnerič (Forstnerič et al. “The role of the C-terminal D0 domain of flagellin in activation of Toll like receptor 5”. PLOS Pathogens. 1-20. 2017).
Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93 and 99-100 are made obvious by the teachings of Hao in view of Felitsky and Fedorov as described in part A. under 35 USC 103 above.
An embodiment of claims 15 and 73-74 is that the flagellin is modified chemically on its N or C terminus. 
Hao is silent on the flagellin having modifications to the N- or C- terminus. 
Forstnerič teaches flagellins with a Strep-tag on the C-terminus. This comprises a modification to the C-terminus of a flagellin. 
It would have been obvious to modify the C-terminus of the flagellin taught by Hao as taught by Forstnerič to produce large amounts of the flagellin polypeptide with E. coli. One of ordinary skill in the art would be motivated to do in order to produce large amounts of the flagellin polypeptides which could be used as a practice in agriculture for plant defense against a pathogen without requiring a genetically modified plant variety. 
Therefore, the claimed invention is made obvious over Hao, Felitsky, Fedorov and in further view of Forstnerič.
C.	Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93, 99-100, 143 and 220 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (Hao et al. BMC Plant Biology. 14(211): 1-12. 2014), Felitsky (Felitsky et al. Biochemistry. 43(46): 14732-14743. 2004), Fedorov (NCBI Reference Sequence WP_097951446.1) and in further view of Dill (Dill, G.M. Pest Management Science. 61: 219-224. 2005) and Schulz (Shulz and Thelen. Crop Science. 48(5): 1975-1983. 2008).
Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93 and 99-100 are made obvious by the teachings of Hao in view of Felitsky and Fedorov as described in part A. under 35 USC 103 above.
Hao in view of Felitsky and Fedorov does not teach a flagellin which is not from Bacillus cereus, a composition with an herbicide nor the composition being on a seed coat.
An embodiment of claim 143 is the composition of claim 1 further comprising an herbicide. 
Claim 220 requires a seed coated with the composition of claim 1.
Dill teaches it is common practice to apply herbicide to crops (abstract). 
Schulz teaches it is common practice to apply inoculant products and seed-applied fungicide (abstract).
It would have been obvious to apply herbicide in the composition of Hao because it is commonly practiced especially when crops are resistant to herbicide. It would have been obvious to apply the composition to the seed of a plant because this is common practice to have the treatment take immediate effect prior to growth of the plant and following germination. One would have expected the composition of claim 1 to be effectively applied to a plant if including herbicide and by applying to the seed coat. 
	Therefore, the claimed invention is made obvious over Hao, Felitsky, Fedorov and in further view of Dill and Schulz.

Conclusion
Claims 1, 11, 14-15, 22, 27, 73-74, 85, 93, 99, 100, 143 and 220 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663